 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 1 of 6

PILED
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT “AUGUSTA DIY.

FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION 20 JUN 26 Pid 2:3]

  

UNITED STATES OF AMERICA CLERK

0.

Vv. CR 606-026-1

t+ + % OF

JULIUS PINKSTON

ORDER

In 2006 Defendant Julius Pinkston was indicted by a federal
grand jury for his significant involvement in a large drug
conspiracy. Pinkston was not sentenced by this Court until January
17, 2012, because he had absconded for over four years. (See
Presentence Investigation Report 97 72.) Pinkston was sentenced to
240 months to be served consecutive to any sentence imposed in the
Eastern District of Virginia and the Middle District of
Pennsylvania. (Doc. 1304, at 2.)

At present, Pinkston has filed a motion for compassionate
release, citing 18 U.S.C. § 3582(c) (1) (A) and the First Step Act
of 2018. Pinkston attaches a few pages of his prison medical
record; the Government has supplied a much fuller picture of
Pinkston’s health in its supply of prison medical records. The

Court notes at the outset that unlike many inmate filings during

the COVID-19 pandemic, Pinkston does not rely upon the novel

 
 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 2 of 6

coronavirus to justify his release. In fact, Pinkston only
mentions on an attachment to his motion that he was hospitalized
with COVID-19 and released back to the Federal Medical Center in
Lexington, Kentucky on May 11, 2020. Instead, Pinkston points to
his age and his chronic conditions of lung disease (COPD), enlarged
arteries, enlarged prostate, high blood pressure, high
cholesterol, and allergies in support of his motion.

The compassionate release provision of 18 U.S.C. §
3582 (c) (1) (A) provides a narrow path for a district court to reduce
the sentence of a criminal defendant in “extraordinary and
compelling circumstances” if such reduction is “consistent with
applicable policy statements issued by the [United States]
Sentencing Commission.” 18 U.S.C. § 3582(c)(1){A). Section 1B1.13
of the Sentencing Guidelines provides the applicable policy
statement, explaining that a sentence reduction may be ordered
where a court determines, upon consideration of the factors set
forth in 18 U.S.C. § 3553(a), that “extraordinary and compelling
reasons” exist and the defendant does not present a danger to the
safety of any other person or the community. U.S.S.G. § 1B1.13.
The application note to this policy statement lists three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c)(1) (A): (1) a
medical condition; (2) advanced age; and (3) family circumstances.

Id. n.1(A)-(C).

 
 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 3 of 6

Pinkston bears the burden of demonstrating that compassionate

release is warranted. C£. United States v. Hamilton, 715 F.3d

 

328, 337 (11% Cir. 2013) (in the context of a motion to reduce
under § 3582(c)(2)). Here, Pinkston does not assert any family
circumstances that would warrant release. Moreover, while he is
70 years old, the applicable policy statement states that an
elderly defendant must be experiencing a serious deterioration in
physical or mental health because of the aging process and must
have served at least ten years or 75% of his sentence, whichever
is less. U.S.S.G. § 1B1.13 n.1(B). Setting aside Pinkston’s
health, he has not served ten years of his sentence.

This leaves consideration of whether Pinkston has a
qualifying serious medical condition. To qualify as extraordinary
and compelling, an inmate’s medical condition must be “serious and
advanced . . . with an end of life trajectory, U.S.S.G. § 1B1.13,
app. note l(a) (i), or must be serious enough that it “substantially
diminish[es] the ability of the [inmate] to provide self-care
within the environment of a correctional facility and from which
he or she is not expected to recover,” id., app. note l(a) (ii).
First and foremost, it appears that Pinkston has recovered from

his bout with COVID-19. He spent six days at the University of

Kentucky Hospital for care and treatment. His discharge summary
shows he was well-nourished and not in acute distress. (Gov't
Resp. in Opp’n, Doc. 1748, Ex. C, at 200.) His cardiovascular

 
 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 4 of 6

system was regular, his pulmonary system was clear with no
wheezing, and he had full range of motion in his musculoskeletal
system. (Id.) His discharge condition was stable with signs or
symptoms of potential problems either absent or manageable. (Id.)
Upon his return to prison, Pinkston was “feeling much better”

though weak and equipped with a portable O2 concentrator. (Id. at

9.) As of May 24, 2020, Pinkston continued to have a cough and
was easily fatigued but reported no fever or chills. (Id. at 2.)
His pulmonary system was within normal limits. (Id. ) Perhaps

most telling of Pinkston’s improved condition is the fact that he
signed his motion on May 28t and only mentioned his hospitalization
for COVID-19. (See Def.’s Mot., Doc. 1747, at 7.) In short,
Pinkston’s health was not sufficiently compromised by COVID-19 to
qualify as a serious medical condition.

With respect to Pinkston’s other medical conditions, the
medical records belie any assertion that he meets the criteria for
a serious medical condition. To the contrary, the medical records
show that Pinkston’s conditions are well-controlled and managed
through medication for which he is undoubtedly primarily
responsible. Pinkston is in stable condition and appears to be
well-treated. Accordingly, he has not established a serious
medical condition warranting his release.

Finally, the application note to the applicable policy

statement also provides this catch-all category of extraordinary

 
 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 5 of 6

and compelling reasons: “As determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination
with,” the aforementioned three categories. U.S.S.G. § 1B1.13
n.1(D) (emphasis added). Through his motion, Pinkston insists
that the First Step Act has now given district courts authority to
ignore the emphasized language and to determine whether
extraordinary and compelling reasons exist outside of the three
enumerated examples in U.S.S.G. § 1B1.13 independent of the BOP’s
determination. The Court disagrees. The First Step Act did not
render the Sentencing Commission’s policy statement an
inappropriate expression of policy. The fact remains that Congress
intended that the Sentencing Commission, not the judiciary,
determine what constitutes an appropriate use of the
“compassionate release” provision. See 28 U.S.C. § 944(t).
Indeed, § 3582(c) (1) (A) as amended by the First Step Act still
requires courts to abide by policy statements issued by the
Sentencing Commission. see 18 U.S.C. § 3582 (c) (1) (A).
Accordingly, this Court will not consider circumstances outside of
the specific examples of extraordinary and compelling reasons to

afford relief. Accord, e.g., United States v. Lynn, 2019 WL

 

 

3805349, at *4 (S.D. Ala. Aug. 12, 2019) (“If the policy statement
needs tweaking in light of Section 603(b) [of the First Step Act],

that tweaking must be accomplished by the [Sentencing] Commission,

 
 

 

Case 6:06-cr-00026-JRH-CLR Document 1751 Filed 06/26/20 Page 6 of 6

not by the courts.”); United States v. Johns, 2019 WL 2646663 (D.

 

Ariz. June 28, 2019); United States v. Gross, 2019 WL 2437463 (E.D.

 

Wash. June 11, 2019); United States v. Heromin, 2019 WL 2411311

 

(M.D. Fla. June 7, 2019); United States v. Willis, 2019 WL 2403192

 

(D.N.M. June 7, 2019); United States v. Shields, 2019 WL 2359231

 

(N.D; Galat, dune 4, 2019) (Stating that there is ne “authority
for the proposition that the Court may disregard guidance provided
by the Sentencing Commission where it appears that such guidance
has not kept pace with statutory amendments”).

Upon the foregoing, Defendant Julius Pinkston’s motion for
compassionate release (doc. 1747) is DENIED.

ORDER ENTERED at Augusta, Georgia, this 26% day of June,

2020.

 

 

  

YW STATES DISTRICT -COURT
OUTHERN DISTRICT OF GEORGIA

 
